Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 15, 2018

The Court of Appeals hereby passes the following order:

A19D0142. NEVILLE CURTIS TURNBULL v. THE STATE.

      A jury found Neville Turnbull guilty of aggravated child molestation,
aggravated sodomy, rape and child molestation, and his convictions were affirmed in
an unpublished decision. See Turnbull v. State, Case Number A13A1846, decided
Jan. 9, 2014. Turnbull subsequently filed an extraordinary motion for new trial on
newly discovered evidence, which the trial court denied on September 14, 2018.
Turnbull then filed this application for discretionary appeal on October 16, 2018,
seeking review of that order. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Turnbull filed his application 32 days after the trial
court’s order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 11/15/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.